                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
TOMMY EDWARD JACKSON,

                          Plaintiff,
      v.                                             Case No. 19-cv-1235-pp

PAWEL KURKOWSKI,
and DEPARTMENT OF CORRECTIONS,

                        Defendants.
______________________________________________________________________________

ORDER REQUIRING PLAINTIFF TO SHOW CAUSE WHY CASE SHOULD NOT
    BE DISMISSED FOR FAILURE TO PAY INITIAL PARTIAL FILING FEE
______________________________________________________________________________

      The plaintiff, a prisoner who is representing himself, filed the complaint,

dkt. no. 1, along with a motion asking the court to allow him to proceed

without prepaying the filing fee, dkt. no. 2. On October 15, 2019, the court

ordered the plaintiff to pay $3.19 to the Clerk of Court by November 5, 2019 as

an initial partial filing fee. Dkt. No. 7. On October 24, 2019, the court received

a letter from the plaintiff, asking about the status of the case, stating that he

doesn’t receive funds from the state and stating that he sent a waiver form

asking to be able to pay later. Dkt. No. 10. The next day, in response to the

plaintiff’s request for the status of the case, court staff mailed the plaintiff a

copy of the docket sheet.

      The plaintiff filed this lawsuit on August 26, 2019. Dkt. No. 1. He

submitted a trust account statement for the period from April 1, 2019 through

October 22, 2019. Dkt. No. 9. Under the Prison Litigation Reform Act (“PLRA”),

inmates asking to proceed without prepaying the filing fee must file a certified

trust account statement for the six-month period preceding the month in which

they file their lawsuit. 28 U.S.C. §1915(a)(2). This allows the court to calculate

                                          1
an initial partial filing fee, which the law requires prisoner plaintiffs to pay as a

condition of proceeding without prepaying the entire filing fee. 28 U.S.C.

§1915(b). The six months preceding the month in which the plaintiff filed this

lawsuit would have covered February 1, 2019 through July 31, 2019. The court

checked the Department of Corrections’ Inmate Locator web site, however, and

learned that the plaintiff was transferred to his current facility on April 4,

2019, so it appears that his trust account statement covers the time he was at

his facility prior to filing the lawsuit. The court used that trust account

statement to assess the $3.19 filing fee.

      The court understands that the plaintiff wrote to the court, saying that

he does not receive money from the state, and that he asked to pay the filing

fee later. But the PLRA requires that before a court can decide whether to allow

an incarcerated plaintiff to pay the filing fee over time, that prisoner first may

pay an initial partial filing fee, based on the amount of money he has in his

trust account during the six months prior to when he filed his complaint.

      Part of the plaintiff’s money problem is the result of the fact that he has

filed four cases in this district in the past three and a half months. He filed this

one on August 26, 2019. On October 7, 2019, he filed Jackson v. Chippewa

Valley Correctional Treatment Center, et al., Case No. 19-cv-1466; the court

assessed him the same $3.19 initial partial filing fee in that case, and he paid

$2.39 of it on October 28, 2019. Along with the $2.39, the plaintiff sent a letter,

saying that he had sent all the funds in his account but that he wanted all of

his cases to continue and to be allowed to pay over time. Case No. 19-cv-1466

at Dkt. No. 9. The court recently issued an order accepting the $2.39 partial

payment, but dismissing that case because the court doesn’t have jurisdiction

to hear it. Id. at Dkt. No. 10. On October 11, 2019, the plaintiff filed Jackson v.


                                          2
Robert E. Ellsworth Correctional Center, et al., Case No. 19-cv-1497. The court

assessed him a $3.19 initial partial filing fee in that case. Finally, on October

12, 2019, the plaintiff filed Jackson v. Atkinson, et al., Case No. 19-cv-1668. In

that case, the plaintiff filed a trust account statement covering the period May

6, 2019 through November 5, 2019, id. at dkt. no. 3; the court assessed him a

$2.60 initial partial filing fee, id. at dkt. no. 4, even though he had not provided

trust account information for the entire six-month period prior to the month in

which he filed the lawsuit (April 1, 2019 through September 30, 2019).

      The PLRA requires an inmate to pay the initial partial filing fee for each

case he files; “[i]t is undisputed that the initial partial filing fee is to be

assessed on a per-case basis, i.e., each time the prisoner files a lawsuit.” Bruce

v. Samuels, ___ U.S. ___, 136 S. Ct. 627, 629 (2016). By filing four lawsuits in

just over two months, the plaintiff made himself subject to a total initial partial

filing fee of $12.17.

      The trust account statement the plaintiff filed in this case—covering April

2, 2019 through October 2, 2019—showed a starting balance of $2.02 and an

ending balance of $2.39. Dkt. No. 6. He appears to have had job income here

and there, although he also has many withdrawals for child support, DNA

surcharges and deposits into his release account. He made occasional canteen

purchases.

      Before dismissing the case for failure to pay the initial fee, the court

must determine whether the plaintiff is at fault for the non-payment. See

Thomas v. Butts, 745 F.3d 309, 312-13 (7th Cir. 2014). A court may not

dismiss the case of a prisoner who lacks funds in his account. Id. at 312; see

also 28 U.S.C. §1915(b)(4) (“In no event shall a prisoner be prohibited from

bringing a civil action . . . for the reason that the prisoner has no assets and no


                                            3
means by which to pay the initial partial filing fee.”). “But if the court finds that

the prisoner is unable to pay the partial filing fee at the time of collection

because he intentionally depleted his account to avoid payment, the court in its

sound discretion may dismiss the action.” Thomas, 745 F.3d at 312 (citations

and internal quotation omitted).

      The plaintiff’s trust account statement does not show that the

intentionally depleted his account prior to filing this case—he made only three

small canteen purchases in the month of July 2019, and incurred two small

copying fees. It appears, however, that the plaintiff might have sufficient funds

in his release account to pay the $3.19 initial partial filing fee, because the

institution has been taking money out of the trust account and depositing it

into the release account on a regular basis. The court will give the plaintiff the

opportunity to either pay the $3.19 initial partial filing fee, ask for

authorization to pay it out of his release account (if the plaintiff has enough in

that account), or explain to the court why he cannot pay the $3.19 and ask the

court to allow him to proceed without paying any of the initial partial filing fee.

The plaintiff must do one of these three things—pay the $3.19, ask for

permission to pay it from his release account or ask the court to waive the

initial partial filing fee—by the deadline the court sets below. If the plaintiff

doesn’t do one of those things by the deadline, the court will dismiss this case

for the plaintiff’s failure to diligently pursue it.

      The court ORDERS that, in time for the court to receive it by the end of

the day on January 3, 2020, the plaintiff must either (a) pay the $3.19 initial

partial filing fee, (b) file a written request for authorization to pay the $3.19

initial partial filing fee from his release account, or (c) explain to the court in

writing why he can’t pay the $3.19 initial partial filing fee from either his trust


                                            4
account or his release account. The plaintiff must do one of these three things

in time for the court to receive it by the end of the day on January 3, 2020.

      If the court does not receive the $3.19 initial partial filing fee, the

plaintiff’s request to pay the fee out of his release account or the plaintiff’s

written explanation by the end of the day on January 3, 2020, the court will

dismiss the plaintiff’s case for failure to diligently pursue it. Civ. L.R. 41(c)

(E.D. Wis.).

      The court will mail a copy of this order to the warden of the Chippewa

Valley Correctional Treatment Facility.

      Dated at Milwaukee, Wisconsin this 3rd day of December, 2019.

                                        BY THE COURT:


                                        ________________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          5
